FLETCHER, Chief Judge
(concurring in the result):
Our sole question for consideration here is definition of the phrase “commencement of action” as set forth in paragraph 11(d), Manual for Courts-Martial, United States, 1969 (Revised edition). I agree with the majority that “apprehension, arrest and confinement,”1 fall within a proper definition of the phrase. In each of the three governmental processes the subject is put on notice that he is suspected of a violation of the law; in each process an overt action is taken against which—if improperly imposed—there remains legal remedy. With this rationale in mind, I would not include as “commencement of action” simple filing of charges without requiring service of process upon the subject which allows him legal recourse. Thus I would generally define “commencement of action” as the taking of action which concurrently allows the subject sufficient notice to give rise to legal remedy in the event of a wrong committed in the process of justice. I read “with a view toward trial” as words subject to limitation. The trial occurs at the far end of the judicial process where full legal protection is abundant. To suggest that “a view toward trial” would allow an early action both unnoticed by the subject and outside the scope of judicial review belies the concept of individual protection provided by the Uniform Code of Military Justice. Here the writing down of proposed charges did not constitute “commencement of action.”

. Paragraph 11(d), Manual for Courts-Martial, United States, 1969 (Revised edition).